UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BRUNO ANNICQ,

                                         Plaintiff,                        21 Civ. 5255 (PAE)
                         -v-
                                                                                 ORDER
    KASEY A HOLDINGS, INC.,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

        On July 8, 2021, defendant filed a motion to dismiss the complaint under Rule 12 of the

Federal Rules of Civil Procedure. Under Rule 15(a)(l)(B), a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

        Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

July 29, 2021. No further opportunities to amend will ordinarily be granted. If plaintiff does

amend, by August 19, 2021, defendant shall: (I) file an answer; (2) file a new motion to dismiss;

or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the previously filed

motion to dismiss. 1

        It is futiher ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by July 29, 2021. Defendant's reply, if any, shall be served

by August 12, 2021. At the time any reply is served, the moving party shall supply the Comi

with a comiesy copy of all motion papers by attaching them as PDF files to a single email

addressed to EngelmayerNYSDChambers@nysd.uscourts.gov.



1
 If defendant files a new motion to dismiss or rely on their previous motion, plaintiffs
opposition will be due 14 days thereafter, and defendant's reply, if any, will be due seven days
after that.
       The Court will determine later, after receipt of plaintiffs anticipated brief opposing a

motion to dismiss the current or amended complaint, whether to schedule oral argument.


       SO ORDERED.




                                                             United States District Judge
Dated: July 9, 2021
       New York, New York




                                                2
